Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on October 6, 2020.

Status of Claims

Claims 1-9 and 11-20 have been amended.
Claim 10 has been cancelled.
Claims 1-9 and 11-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 4-9, 11-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the claims to represent circuitry configured to perform the functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

	
	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim 14 is drawn to a method (i.e., a process) while claim(s) 1-9, 11-13 and 15-20 are drawn to systems (i.e., a machine/manufacture or apparatus). As such, claims 1-9 and 11-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 14) recites/describes the following steps:
acquire position information of a distribution target, position information of a business operator, and advertising information associated with the business operator;
determine a traveling time of the distribution target based on the position information of the distribution target and the position information of the business operator;
selects a distribution target of advertising information regarding a predetermined business operator on the basis of a traveling time or a traveling cost to the business operator; 

These steps, under its broadest reasonable interpretation, describe or set-forth distributing advertisement information based on traveling time or traveling cost, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities certain methods of organizing human activity" subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) observing traveling time and distributing an advertisement to a target  (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the "mental processes" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 14 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception 

The claim(s) recite the additional elements/limitations of:
"apparatus” 
“mobile communication terminal”
"circuitry”
“distributes the advertising information associated with the business operator to the selected distribution target.”

The requirement to execute the claimed steps/functions "apparatus” and “mobile communication terminal” and "circuitry” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “distribut[ing] the advertising information associated with the business operator to the selected distribution target.” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Distributing advertising information to a target is insignificant post-solution activity that would be required in any implementation of the abstract idea as (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-9 and 11-13 and 15-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-9 and 11-13 and 15-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "apparatus” and “mobile communication terminal” and "circuitry”   is equivalent to adding the words "apply it" on a generic computer and/or 1nere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “distribut[ing] the advertising information associated with the business operator to the selected distribution target.  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more' (see MPEP 2106.05(g,h)).

As discussed above in "Step 2A - Prong 2", the recited additional element of “distribut[ing] the advertising information associated with the business operator to the selected distribution target. simply appends insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database [recording unit] is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of distributing advertisement information to a distribution target ([0002] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-9 and 11-13 and 15-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-9 and 11-13 and 15-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agulnek (2012/0197690) in view of Karambatos (2017/0249653).

Claim 1 
Agulnek discloses distributing information such as advertisement of a store.
circuitry configured to: acquire position information of a distribution target [0042], position information of a business operator [0043], and advertising information associated with the business operator [0043]; determine a traveling time of the distribution target based on the position information of the distribution target and the position information of the business operator [0005]; (Agulnek [0042]); Where the reference teaches that a distribution target is determined by following the ways  “The advertisement data 502 includes data representing locations 502(3) for delivery of the advertisement or where the mobile device is located to be target with the advertisement, such as to any mobile device 130 in the geographic region, to mobile devices located in a defined portion of the geographic region, such as within a region defined by a polygon or a circle centered on a defined point location, and so on. In one embodiment, the advertisement is targeted based on the mobile device's real time or current location.” See [0005] “The advertisement includes an incentive to visit a point of interest associated with the advertisement to obtain a product or a service. The method determines a travel time from a current location of the navigation system to the destination including traveling to the point of interest to obtain the product or the service.” 
Agulnek does not explicitly disclose distributing the advertisement information nor travel cost. Karambatos teaches:
 select the distribution target based on the determined traveling time of the distribution target and a traveling cost of the distribution target to the business operator, wherein the traveling cost of the distribution target to the business operator is based on a travelling means associated with the distribution target; and distribute the advertising information associated with the business operator to the selected distribution target (Karambatos [0029]-[0033][0058]). See at least “providing to the consumer [distribution target] the at least one merchant offer [advertising information] based on the end destination, the at least one merchant offer having an associated reward and an associated conversion ratio” See also [0058] where the means of transportation are identified and costs are included based on tolls and parking. Examiner interprets this to address the claim requirement because tolls and parking fees would not affect train or hovercraft travel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, the method of distributing the offer to the user, as taught by Karambatos, to increase the likelihood that the offer will be redeemed because it is in route to a destination the user is already traveling.

Claim 2 
Agulnek discloses the following:
wherein the circuitry is further configured to: predict the traveling time based on travel of the distribution target to the business operator; and select the distribution target based on the predicted travelling time (Agulnek [0055][0056]). See at least “the advertising program 204 determines the travel time to the destination with a visit to the point of interest associated with the advertisement from the current position of the mobile device 130.”  See also [0056] where the advertisement with incentive is selected [sent] if the mobile device will reach the destination [travel time] by an end time.
Agulnek does not explicitly teach traveling cost. Karambatos teaches identifying a travel cost.
the travelling cost (Karambatos [0029]-[0033][0058]). See at least “providing to the consumer [distribution target] the at least one merchant offer [selecting the target] based on the end destination, the at least one merchant offer having an associated reward and an associated conversion ratio” See also [0058] where the means of transportation are identified and costs are included based on tolls and parking. Examiner interprets this to address the claim requirement because tolls and parking fees would not affect train or hovercraft travel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, the method of distributing the offer to the user based on time and cost, as taught by Karambatos, to increase the likelihood that the offer will be redeemed because it is in route to a destination the user is already traveling.


Claim 3 
Agulnek discloses the following:
wherein the distribution target is one of a vehicle or a mobile communication terminal (Agulnek [0017]). See where the target is described: “The mobile device 130 may be associated with vehicles 132 that travel on the road network 102 in the region 100. The vehicles 132 may include a variety of cars, trucks, and motorcycles. The mobile device 130 may also be carried by a pedestrian or person traveling on public transit, bicycle or other mode of transportation.”




Claim 4
Agulnek discloses the following:
wherein the distribution target is one of a vehicle or a mobile communication terminal [0017], and the circuitry is further configured to select the distribution target based on a traffic situation of a route between the distribution target and the business operator (Agulnek [0055][0060]).  Where the selection unit is referred to as the “advertising program” in the reference [0055]. See [0060] “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20 am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint). Because she is expected to arrive at 8:44 am that is prior to the end time of 8:50 am, the advertising program 204 uses the advertising content including an incentive that may be redeemed by traveling to the coffee shop, such as a "$0.25 Off' coupon. The mobile device [distribution target/ mobile communication terminal] 130 provides the advertisement message with the coupon to the user.”

Claim 5 
Agulnek discloses the following:
wherein the business operator provides a service to a client, the client visits a seat, and the circuitry is further configured to selectExaminer interprets a seat to be a business establishment.  See [0060] “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20 am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint). Because she is expected to arrive at 8:44 am that is prior to the end time of 8:50 am, the advertising program 204 uses the advertising content including an incentive that may be redeemed by traveling to the coffee shop, such as a "$0.25 Off' coupon. The mobile device [distribution target/ mobile communication terminal] 130 provides the advertisement message with the coupon to the user.”

wherein the business operator is a seat provider who provides a predetermined service to a client having visited a seat, and (Karambatos [0085][0086]). See “the merchant [business operator] may also set parameters that control the circumstances under which its offer is:  displayed to a consumer (for example, it may be that a merchant is a restaurant only wants to be displayed to consumers who have used and redeemed offers at least 10 or more times; this can also serve to reward consumers who are power-users of the system) [having visited a seat]…”
a traveling cost to the seat (Karambatos [0056]-[0059]). See at least “The method for providing transportation or other activity based offers, in the case of transportation based offers, operates such that a merchant deducts, from the price of goods and/or services to be paid by a consumer, a sum corresponding to a transportation cost incurred by the consumer.” See also [0060] “By controlling the conversion ratio a merchant never has to issue an offer which does not yield a return sufficient to offset its costs.”
Karambatos does not explicitly disclose the selection unit selects the distribution target on the basis of…. a traveling cost to the seat However, Karambatos teaches that the merchant/ business operator can control how much they will spend to acquire a customer based on the expected rate of return. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the travel cost incurred by the user to take advantage of the offer would be considered, because the if the discount is not worth the travel costs, the user is not likely to alter their route to take advantage of the offer.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, the business operator being a seat provide and selecting offers based on a traveling cost to the user, as taught by Karambatos, because if the travel expense to redeem the offer is too high, it is less likely to be redeemed.



Claim 6 
Agulnek discloses the following:
wherein the circuitry is further configured to select the distribution target based on the traveling time that is within a predicted time (Agulnek [0055][0060]).  See [0060] “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20 am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint). Because she is expected [predicted] to arrive at 8:44 am that is prior to the end time of 8:50 am, the advertising program 204 uses the advertising content including an incentive that may be redeemed by traveling to the coffee shop, such as a "$0.25 Off' coupon. The mobile device [distribution target/ mobile communication terminal] 130 provides the advertisement message with the coupon to the user.”

Claim 7 
Agulnek discloses the following:
wherein the circuitry is further configured to select the distribution target based on a budget of the business operator (Agulnek [0046][0047]). See at least “The advertisement data 502 includes other data 502 (7). Other data 502(7) may indicate to whom the advertising message should be delivered [distribution target]… other data 502(7) may include pricing information [budget] for the Advertisement.” See also [0047] “The representative or business owner may further specify an amount of money to spend per week or month on serving the advertisement messages and well has how much to spend per advertisement message [budget].” 





Claim 8 
Agulnek discloses the following:
wherein the circuitry is further configured to select the distribution target based on a budget [0047], wherein the budget transitions based on a first predicted time and a second predicted time, the first predicted time is based on a distance between a position of the business operator and a position of the distribution target, and the second predicted time is based on a time of occupancy of the seat (Agulnek [0047][0062][0065]).  Where the reference teaches “The representative or business owner may further specify an amount of money to spend per week or month on serving the advertisement messages and well has how much to spend per advertisement message.” See also “Rather than using the current position as basis for selecting the advertisement, the advertising program identifies advertisements for points of interest located proximate the calculated route prior to the mobile device traveling on the route. Additionally, the advertising program determines whether the mobile device can reach the destination with the point of interest as a waypoint. Where the selection unit is referred to as the “advertising program” in the reference [0055].
Agulnek does not explicitly disclose the selection unit selects the distribution target on the basis of a budget that transitions according to a time to a predicted time in a travelable range by the predicted time when an empty seat is occupied at the seat provider. However, Agulnek teaches that the business owner sets a budget and that the advertising program selects the distribution target based on the destination arrival time. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the targeted user would be selected based on a predicted arrival time and that the budget would be transitioned according to the user’s predicted time because the business owner desires to fill the empty seat even at a slightly greater expense.

Claim 9 
Agulnek discloses the following: 
wherein the circuitry is further configured to: distribute the advertising information to a client,; change the advertising information based on the determined traveling time (Agulnek [0056][0057][0059][0061]). See at least “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 9: 10 am for traveling from the current position of the mobile device to her office with a stop at the diner to have breakfast (current time of 8:20 am, transaction time of 30 minutes and travel time of 20 minutes with the diner as waypoint). Because she is expected to arrive at 9: 10 am that is after the end time of 8: 50 am, the advertising program 204 does not use the advertising content including an incentive that may be redeemed by traveling to the diner, such as a 25% off promotion. Rather, the advertising program selects content that does not includes an incentive that may be redeemed by traveling to the diner, such as a banner advertisement with text and images describing the diner.”
wherein the advertising information includes a message from the business operator (Agulnek [0061]). See “The mobile device 130 provides the advertisement message with the coupon to the user.”
Agulnek does not explicitly disclose distribution unit distributes the advertising information including a message to a client from the business operator and changes the advertising information according to the traveling time. However, Agulnek teaches that the end user views and interacts with the advertisement message via the display and user interface of the mobile device. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the distribution unit would be a part of the disclosed interface [0059] because that is the most efficient way for a user to receive relevant offers in route to a destination.

Claim 12 
Agulnek discloses the following:
wherein the circuitry is further configured to stop distribution of
Agulnek does not explicitly disclose the distribution unit stops distributing the advertising information in response to receiving a notification that a customer has been sent to the business operator However, Agulnek teaches that the end user views and interacts with the advertisement message via the display and user interface of the mobile device. Where the interface is the distribution unit. It would have been obvious 

Claim 13 
Agulnek discloses the limitations above but does not teach a recording unit which records a history of sending a prospective customer to the business operator:
wherein the circuitry is further configured to record a history of a prospective customer being sent to the business operator (Karambatos [0085][0086]). See “the merchant [business operator] may also set parameters that control the circumstances under which its offer is:  displayed to a consumer (for example, it may be that a merchant is a restaurant only wants to be displayed to consumers who have used and redeemed offers at least 10 or more times; this can also serve to reward consumers who are power-users of the system) [having visited a seat]…”
Karambatos does not explicitly disclose recording history of sending the prospective customer to the business operator. However, Karambatos teaches that the merchant/ business operator can track who has received offers because the reference teaches the operator can choose to only send offers to those that have redeemed before. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that a recording unit would capture this information, to help merchants narrow parameters of customers who received offers and control their expenses to send advertisements to customers that will actually use them.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, a recording unit which records a history of sending a prospective customer to the business operator, as taught by Karambatos, to improve the relevancy of the target advertisement to the user because they have already shown an interest in the establishment.



Claim 14
Agulnek discloses the following:
 acquiring position information of a distribution target [0042], position information of a business operator[0043], and advertising information associated with the business operator [0043]; determining a traveling time of the distribution target based on the position information of the distribution target and the position information of the business operator [0005]; (Agulnek [0042]); Where the reference teaches that a distribution target is determined by following the ways  “The advertisement data 502 includes data representing locations 502(3) for delivery of the advertisement or where the mobile device is located to be target with the advertisement, such as to any mobile device 130 in the geographic region, to mobile devices located in a defined portion of the geographic region, such as within a region defined by a polygon or a circle centered on a defined point location, and so on. In one embodiment, the advertisement is targeted based on the mobile device's real time or current location.” See [0005] “The advertisement includes an incentive to visit a point of interest associated with the advertisement to obtain a product or a service. The method determines a travel time from a current location of the navigation system to the destination including traveling to the point of interest to obtain the product or the service.”  
Agulnek does not explicitly disclose distributing the advertisement information nor travel cost. Karambatos teaches:
selecting the distribution target based on the determined traveling time and a traveling cost of the distribution target to the business operator, wherein the traveling cost of the distribution target to the business operator is based on a travelling means associated with the distribution target; (Karambatos [0029]-[0033][0058]). See at least “providing to the consumer [distribution target] the at least one merchant offer [advertising information] based on the end destination, the at least one merchant offer having an associated reward and an associated conversion ratio” See also [0058] where the means of transportation are identified and costs are included based on tolls and parking. Examiner interprets this to address the claim requirement because tolls and parking fees would not affect train or hovercraft travel.


Claim 16 
Agulnek discloses the following:
wherein the advertising information is associated with a business operator acquire position information of the business operator [0043]; determine a distance to the business operator based on the acquired position information [0029];  recognize a passenger of a mobile body; (Agulnek [0017][0053]);  See “See “the mobile device 130 runs an application that requests an advertisement message from the server 112 and includes an identification of the mobile device [recognized passenger]. See [0017] “The mobile device 130 may be associated with vehicles 132 that travel on the road network 102 in the region 100. The vehicles 132 may include a variety of cars, trucks, and motorcycles. The mobile device 130 may also be carried by a pedestrian or person traveling on public transit, bicycle or other mode of transportation.
Agulnek does not explicitly disclose a recognition unit which recognizes a passenger of a mobile body. However, Agulnek teaches that a mobile device is associated with a mode of transportation (car, public transit, bicycle etc.) and that the passenger is the owner of the mobile device and is recognized by using the application residing on the device. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that limitation of the passenger being recognized is satisfied by the mobile device associated with the passenger being identified using the application installed on the device because mobile devices are capable of delivering location/ position information of the user who possesses the device.
Agulnek does not explicitly disclose a receiving the advertising information. Karambatos teaches:
receive advertising information distributed from an information distribution apparatus (Karambatos [0109] [Figures 1 and 2]);  See “a search is effectuated in order to identity offers in the offers database 36 that are available at the end destination…”
filter  the received advertising information based on a condition, wherein the condition is set based on result of the recognition and the determined distance to the business operator (Karambatos [0085] [0086]). See “the merchant [business operator] may also set parameters that control the circumstances under which its offer is:  displayed to a consumer (for example, it may be that a merchant is a restaurant only wants to be displayed to consumers who have used and redeemed offers at least 10 or more times; this can also serve to reward consumers who are power-users of the system) [having visited a seat]…” See [0078] “if the consumer has entered one or more transportation mode [a condition set according to a recognition result by the recognition unit] …” and the process proceeds to displaying offers to the user.
a display device configured to display the filtered advertising information, wherein the filtered advertising information is displayed at a place viewable by the passenger in a housing of the mobile body. (Karambatos [0075]-[0082][Figures 1 and 2]). See [0078] “At block 210, the process 200 verifies if the consumer has selected a listed offer to be viewed [filters] and if so, displays, at block 212, the details of the selected offer [advertising offer].” Examiner notes that the claims require that the filtered advertising information is required to be displayed “where the passenger can see in a housing of the mobile body”. Being displayed on a mobile device within the mode of transportation in route to the destination satisfies the claim. The reference teaches this.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, a receiving the advertising information; filtering the advertising information received and displaying the advertisement information, as taught by Karambatos, to provide and display more targeted advertisements that are relevant to the user.

Claim 17 
Agulnek discloses the above limitation but does not explicitly teach receiving advertisement information; user input and filtering of advertisement information:
circuitry configured to: receive  advertising information distributed from an information distribution apparatus, wherein the advertising information is associated with a business operator See “a search is effectuated in order to identity offers in the offers database 36 that are available at the end destination…”
receive a user input; (Karambatos [0075]-[0082] [Figures 1 and 2]); See “the consumer may be provided with various selectable parameter filters for narrowing it search.”
filter  the received advertising information based the user input and the determined distance to the business operator; and a display device configured to display the filtered advertising information (Karambatos [0075]-[0082][Figures 1 and 2]). See [0078] “At block 210, the process 200 verifies if the consumer has selected a listed offer to be viewed [filters] and if so, displays, at block 212, the details of the selected offer [advertising offer].”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, receiving advertisement information; user input and filtering of advertisement information, as taught by Karambatos, to provide the most relevant advertisements that are of interest to the user.





Claims 11, 15, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agulnek (2012/0197690) and Karambatos (2017/0249653) further in view of Brubaker (2009/0299857).

Claim 11
Agulnek and Karambatos disclose the limitations above but do not teach advertising information to be displayed on an outside of a housing of a mobile body. Brubaker teaches:
wherein the circuitry is further configured to distributSee at least “a high-end executive taxi or a commercial SUV that is able to present hyper-relevant video displays both inside and outside the same vehicle and can accommodate content requests simultaneously by separate parties, one party outside in the traffic environment, the other inside riding as a passenger. See also [0261] “an individual carrying a properly programmed MMx device can ride inside the kind of Executive SUV described above, and at that user's option, convert that vehicle's normally targeted content into hyper-relevant content deliveries. Thus, a simple cross-town trip in a luxury SUV equipped with the present invention now becomes a rich guided tour like none other, because it is pointing out features and details of personal interest and curiosity.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time and a recording unit which records a history of sending a prospective customer to the business operator, as taught by Agulnek and Karambatos, advertising information to be displayed on an outside of a housing of a mobile body, as taught by Brubaker, to improve the visibility of the target advertisement to the user.




Claim 15 
Agulnek discloses the limitations:
circuitry configured to: receive advertising information distributed from an information distribution apparatus, wherein the advertising information is associated with a business operator [0018][0028][0057]-[0059]; acquire position information of the business operator [0042;  determine a distance to the business operator based on the acquired position information [0029]; (Agulnek [0018][0028][0057]-[0059][0042][0029])
	Agulnek nor Karambatos disclose filtering and advertising information to be displayed on an outside of a housing of a mobile body. Brubaker teaches:
filter  the received advertising information based on a condition set by one of an operating company of a mobile body or a manipulator of the mobile body, wherein the mobile body sends a prospective customer to the business operatoSee at least “Once decoded, this information is sent to central processor 722, where it is polled and matched [filter] with previously established marketing criteria which in turn permits the selection and queuing of hype relevant ads, public service, or personal content from hard drive 716.” See [0313] where the owner of the vehicle [operating company] sets the advertising criteria for the mobile body/ vehicle. See [0085][0149][0248] for processor and processor.
a display device configured to display, on an outside of a housing of the mobile body, the filtered advertising information (Brubaker [0260][0071]). Where the reference teaches “a high-end executive taxi or a commercial SUV that is able to present hyper-relevant [filtered] video displays both inside and outside the same vehicle and can accommodate content requests simultaneously by separate parties, one party outside in the traffic environment, the other inside riding as a passenger.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time and a recording unit which records a history of sending a prospective customer to the business operator, as taught by 

Claim 18
Agulnek discloses the limitations above but does not disclose the display unit displaying the advertising information including a message to a client from the business operator. Karambatos teaches:
wherein the filtered advertising information includes a message to a client from the business operator, and the circuitry is further configured to record information of the prospective customer being sent to a seat associated with the business operator.  (Karambatos [0038]-[0040][0080]).  See “display to the consumer through the first interface the at least one merchant offer from the database,” and see [0080] “the criteria of a desired offer are set such that the system for providing transportation or other activity based offers 30 alerts the consumer (i.e. via email, text, social networking application, etc.) [message] when a matching offer is created and added to the offers database
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, advertising information including a message to a client from the business operator, as taught by Karambatos, to encourage the customer to visit the business operator.

Claim 19 
Agulnek discloses the limitations above but does not disclose a recording unit which records a history of sending the prospective customer. Karambatos teaches:
wherein the circuitry is further configured to record a history of the prospective customer being sent to the seat. (Karambatos [0085][0086] [Figures 1 and 2]).  See “the merchant [business operator] may also set parameters that control the circumstances under which its offer is:  displayed to a consumer (for example, it may be that a merchant is a restaurant only wants to be displayed to consumers who have used and redeemed offers at least 10 or more times; this can also serve to reward consumers who are power-users of the system) [having visited a seat]…”

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, a recording unit which records a history of sending a prospective customer to the seat, as taught by Karambatos, to improve the relevancy of the target advertisement to the user because they have already shown an interest in the establishment.

Claim 20 
Agulnek discloses the limitations above but does not disclose receiving and filtering the advertising information. Karambatos teaches:
acquiring position information of the business operator [0042]; determine a distance to the business operator based on the acquired position information [0029] (Agulnek [0042][0043][0029]);
receiving advertising information distributed from an information distribution apparatus, wherein the advertising information is associated with a business operator;  (Karambatos [0109][Figures 1 and 2]);  See “a search is effectuated in order to identity offers in the offers database 36 that are available at the end destination…” 
filtering the received advertising information based  on a condition set by one of an operating company of a mobile body or a manipulator of the mobile body, wherein the mobile body sends a prospective customer to the business operator, and the condition is set based on the determined distance to the business operator (Karambatos [0085]-[0088][0105]). Where the filter processing step is the step where the business operator [operating company of a mobile body] enters their parameters for the offers they want to send.  See at least “In an alternative embodiment, the merchant may also set parameters that control the circumstances under which its offer is: [0086] displayed to a consumer and/or [0087] redeemed by a consumer.”

Agulnek nor Karambatos teach advertising information to be displayed on an outside of a housing of a mobile body. Brubaker teaches:
displaying, on an outside of a housing of the mobile body, the filtered advertising informationWhere the reference teaches “a high-end executive taxi or a commercial SUV that is able to present hyper-relevant [filtered] video displays both inside and outside the same vehicle and can accommodate content requests simultaneously by separate parties, one party outside in the traffic environment, the other inside riding as a passenger.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time and a recording unit which records a history of sending a prospective customer to the business operator, as taught by Agulnek and Karambatos, advertising information to be displayed on an outside of a housing of a mobile body, as taught by Brubaker, to improve the visibility of the target advertisement to the user.
Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: Agulnek does not teach or suggest that the advertisement is targeted based on a traveling cost of the mobile device to the destination such that the travelling cost is based on a travelling means associated with the mobile device.

Examiner respectfully disagrees. As showed in the previous Office Action in claim 5, Karambatos teaches in paragraphs [0056]-[0059]) “The method for providing transportation or other activity based offers, in the case of transportation based offers, operates such that a merchant deducts, from the price of goods and/or services to be paid by a consumer, a sum corresponding to a transportation cost incurred by the consumer.”


Applicant Argues: Agulnek does not teach, suggest or render obvious the features of "select a distribution target based on ... a traveling cost of the distribution target to the business operator ... the traveling cost of the distribution target to the business operator is based on a travelling means associated with the distribution target," as recited in amended independent claim 1.

Examiner agrees however as showed in the previous Office Action in claim 5, Karambatos teaches in paragraphs [0056]-[0059]) “The method for providing transportation or other activity based offers, in the case of transportation based offers, operates such that a merchant deducts, from the price of goods and/or services to be paid by a consumer, a sum corresponding to a transportation cost incurred by the consumer.”


Applicant Argues: The Applicant respectfully submits that the combination of Agulnek, Karambatos, and Brubakert does not teach, suggest or render obvious at least, for example, the newly presented features of "acquire position information of the business operator ... determine a distance to the business operator based on the acquired position information ... filter the received advertising information based on ... the determined distance to the business operator," as recited in amended independent claim 15.

Examiner respectfully disagrees. The limitations have been showed above to be taught by Agulnek [0042][0043].

Applicant's arguments with respect to 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: The Applicant respectfully submits that the features of amended independent claim 1 include sufficient technical details directed to a machine, which is one of the statutory categories of invention, and does not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as a mental process or a method of organizing human activity.
In combination, the steps disclose a sequence of operations that include acquiring position data, selecting a target, and distributing the advertisement content to the selected target. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. Further the combination of operations automates a human activity because it amounts automating the process of a person standing outside of an establishment and providing advertisement data to users in a threshold travel distance. For that additional reason, in combination, the claimed operations of the computer system fail to add significantly more to the abstract idea.



Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.



	
Applicant Argues: The Applicant submits that in contrast to conventional technology in which the advertisement information is broadcasted to all prospective customers, the features in amended claim result in improvement in advertisement distribution technology for distributing advertisement and offers to only those customers who can arrive within a time period that is preferred for the restaurant or the store such that the preferred time period for the restaurant or the store is time period during which the seats generally remain vacant. 

Examiner respectfully disagrees. Examiner respectfully disagrees. The claim recites two additional elements: selecting the target for the content and distributing the advertisement information. The selecting and distributing step is recited at a high level of generality (i.e., gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 [selecting the target]), and amounts to mere data gathering, which the courts have found to not be sufficient to show an improvement to technology. The circuitry that performs the selecting and distributing steps are also recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the information distribution apparatus). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application 

Applicant Argues: Applicant submits that the alleged abstract idea is integrated into a practical implementation for effectively distributing advertising information for occupying an empty seat at the restaurant or the store during a time-period when that seat remain generally vacant and therefore reflects a practical implementation of the alleged judicial exception."

Examiner respectfully disagrees. The Examiner notes that this claim of significantly more is not representative of an "actual" improvement to the technology itself, but at best is an improvement to the business method or abstract idea itself. In fact, Applicant can provide no tangible findings that there was actually anything different and/or improved in the instant system compared to prior "conventional systems", other than a mere allegation and unsubstantiated, conclusory statement that the instant invention improves existing systems and is integrated into a practical application. However, the Examiner respectfully notes that the features of the claimed invention (i.e. targeting content based on times and travel cost) does not represent an improvement, it is merely performing operations with a device. The Applicant cannot point to anything that was specifically done either in the claimed subject matter, the specification, or provided reasoning to show how this is significantly more or provides an improvement to the technology of the conventional system implementation. Moreover, the Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Applicant's arguments to the contrary are considered to be non-persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681